Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al (US 9,753,280 B2).
Regarding claim 1, Hofmann et al discloses an optical module (Figs. 1-10), comprising: 
a first optical element driving mechanism, comprising: 
a first movable portion (3) connecting an optical path adjustment element (1), wherein the optical path adjustment element is configured to change a transmission direction of incident light to a first direction that is different from the transmission direction (by the tilted angle shown in Fig. 5); 
a first fixed portion (5), wherein the first fixed potion is polygonal when viewed in the transmission direction (see Fig. 1), and the first movable portion (3) is movable relative to the first fixed portion (5); 

wherein the first driving assembly (4) is located on a first side of the first fixed portion (5) when viewed in the transmission direction (see Fig. 1).
The first driving assembly of the prior art does not comprise a shape memory alloy.
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to comprise a shape memory alloy since this is readily available method for driving assembly due to its property that enables a deformed material to recover its original shape upon application of a thermal or mechanical stimulus.

Regarding claim 11, the optical module as claimed in claim 1, wherein the first side comprises a first side surface facing the first driving assembly (4), and the first side surface is parallel with the transmission direction (see Figs. 1-3).

Regarding claim 18, the optical module as claimed in claim 1, wherein the first optical element driving mechanism (4) further comprises an elastic element (4 is a spring element), and the first movable portion (1) is movably connected to the first fixed portion (5) via the elastic element (spring element 4). 

Regarding claim 19, the optical module as claimed in claim 18, wherein the elastic element is located on the first side (left side 4). 

Regarding claim 20, the optical module as claimed in claim 18, wherein the first side comprises a first side surface facing the elastic element (4) and the first driving assembly, and the first side surface is parallel with the transmission direction (see Figs. 1-3). 

Allowable Subject Matter
Claims 2-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-10, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest wherein the first driving assembly further comprises a bias wire made of the shape memory alloy, the bias wire comprises a first conductive end and a second conductive end, wherein a power source provides voltage to the bias wire via the first conductive end and the second conductive end, so as to change a length of the bias wire as set forth in the claimed combination;
Regarding claims 12-15, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest wherein an arrangement direction of the first driving assembly and the first movable portion is not parallel with the transmission direction as set forth in the claimed combination; and 
Regarding claims 16-17, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest further comprising: 
a second optical element driving mechanism, comprising: 
a second movable portion connecting an optical element;
a second fixed portion, wherein the first movable portion is movable relative to the first fixed portion; 
a second driving assembly driving the second movable portion to move relative to the second fixed portion; 

wherein the first driving assembly does not overlap the second driving assembly when viewed in the transmission direction as set forth in the claimed combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/10/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872